Citation Nr: 0928836	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including whether new and material evidence has 
been received to reopen a claim of service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Attached to a July 2009 statement, the Veteran and his 
representative submitted additional evidence to the Board in 
the form of a statement identifying the specifics of the 
Veteran's claimed in-service stressors.  The Veteran waived 
review of the newly submitted evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) 
(2008).  Thus, the Board will consider such evidence in the 
adjudication of this appeal.

(The decision below addresses an application to reopen a 
claim of service connection for PTSD.  The broader question 
of entitlement to service connection for psychiatric 
disability, including PTSD, is addressed in the remand that 
follows the decision below.)


FINDINGS OF FACT

1. By a July 2002 rating decision, the RO denied a claim of 
service connection for PTSD; the Veteran did not appeal.

2. Evidence received since the July 2002 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection and it raises a reasonable possibility of 
substantiating the underlying claim.




CONCLUSIONS OF LAW

1.  A July 2002 rating decision, which denied the Veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where service department records previously not of 
record are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the July 2002 RO decision.  (The Veteran was 
notified of the denial in correspondence dated in July 2002 
and was told of his right to appeal, but he did not file an 
appeal.)  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Even though the RO reopened and re-adjudicated the underlying 
claim in the March 2006, the Board must first determine 
whether new and material evidence has been presented before 
it can reopen a claim to re-adjudicate the issue going to the 
merits.  The issue of reopening a claim goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In other words, the Board is required to 
first consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

The evidence of record at the time of the July 2002 decision 
included medical treatment records from the Heartland VA 
Medical Center (VAMC) dated from January 2001 to May 2002 and 
statements from the Veteran and his representative.

In denying the claim in July 2002, the RO found that the 
evidence of record did not show a then-current diagnosis of 
PTSD or verification of a claimed in-service stressor.  
Consequently, in order for the claim to be reopened, evidence 
must be received that pertains to either the current 
diagnosis or in-service stressor element of a PTSD service 
connection claim.

New evidence added to the record since the July 2002 decision 
includes medical treatment records from the Heartland VAMC 
dated from March 2001 to December 2006 and statements from 
the Veteran and his representative.

A review of the new evidence includes medical treatment 
records from the Heartland VAMC that refer to a current 
diagnosis of PTSD and a July 2009 statement from the Veteran 
with detailed descriptions of his claimed in-service 
stressors.

The Board finds that the medical treatment records relating 
to PTSD treatment and the July 2009 statement of the Veteran 
constitute new and material evidence in connection with the 
Veteran's claim of service connection.  They are new because 
the evidence was not previously before VA decision makers.  
They are also material because they are supporting evidence 
of the current diagnosis and in-service stressor elements of 
a service connection claim-the absence of which were the 
reasons the claim was denied in the July 2002 decision.  
Thus, because the statements are treated as credible for 
purpose of reopening, see Justus, supra, the evidence relates 
to unestablished facts necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim of service connection for PTSD 
is reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The Veteran's claim of service connection for PTSD is 
reopened; to this limited extent, the appeal of this issue is 
granted.


REMAND

In several statements, the Veteran contends that he developed 
PTSD as a result of his period of active military service.  
Thus, the Veteran contends that service connection is 
warranted for PTSD.

A review of the Veteran's personnel records reveals that the 
Veteran served in Vietnam from May 1969 to April 1970 with 
the 372nd Transportation Company as a cargo handler and that 
his military occupational specialty (MOS) was as a truck 
driver.  Prior to that, the Veteran served in New Mexico from 
October 1968 to March 1969 with the 259th Military Police 
Company as a military policeman and a heavy vehicle driver.  
The Veteran earned the Vietnam Campaign Medal and the Vietnam 
Service Medal.

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran was not treated for or diagnosed 
with a psychological disability in service.  The Veteran's 
August 1966 pre-induction examination report, March 1968 
entrance examination report, and April 1970 separation 
examination report all indicate that the Veteran reported no 
depression or excessive worry and all examiners found the 
Veteran to have a normal psychiatric evaluation.

A review of the Veteran's post-service treatment records 
reveals that the Veteran has received ongoing treatment for 
PTSD from the Heartland VAMC.  Although the Veteran's 
treatment records refer to a diagnosis of PTSD, it is unclear 
from the records whether that diagnosis conforms to the DSM-
IV standards.  Thus, on remand, the Veteran should be 
scheduled for a VA examination to confirm a diagnosis of a 
psychological disability, including PTSD according to DSM-IV 
standards.

In a February 2006 statement, the Veteran identified the 
following in-service stressors:  in July 1969 a childhood 
friend of the Veteran, whom the Veteran frequently saw while 
in Vietnam was killed; however, the Veteran did not witness 
the event; in August 1969, serviceman "[redacted]" opened 
fire on his fellow servicemen shooting five and killing one; 
however, although the Veteran had known "[redacted]," he 
did not witness the event; in October 1969, serviceman 
"[redacted]" shot himself in the leg after receiving a "Dear 
John" letter and the Veteran dressed the wound; in either 
February or March 1969, a childhood friend of the Veteran was 
shot in Vietnam; however, the Veteran did not witness the 
event.

In a July 2009 statement, the Veteran explains that, although 
his MOS was as a truck driver, because of his military police 
experience, he was frequently placed on guard duty, often in 
a watch tower, while in Long Binh, Vietnam.  In addition, the 
Veteran identified the following in-service stressors:  in 
August 1969, the Veteran was stationed in a guard tower 
during a rocket attack, after the start of the attack the 
Veteran was the only guard in the tower and he informed a 
captain who had called that he did not have the time to talk.  
Following the attack, the captain gave the Veteran a dressing 
down and stationed the Veteran to an underground switchboard 
for seven days in complete isolation.  In February 1970, a 
tanker truck blew up and the Veteran witnessed the driver die 
in the subsequent fire.  Finally, in January or February 
1970, the Veteran witnessed the destruction of an ammunition 
dump by the enemy.  These stressors differ from the ones 
provided earlier.

As mentioned above, it is unclear whether the Veteran's 
current PTSD diagnosis confirms to DSM-IV standards.  As a 
result, it is unclear if any diagnosed PTSD is related to the 
Veteran's claimed in-service stressors.  VA regulations 
require VA to obtain a medical opinion based on the evidence 
of record if VA determines such evidence necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As such, the Board finds that further development is 
necessary to address the current diagnosis and associated 
stressors of the Veteran's PTSD.  The Board will, therefore, 
remand the case to schedule the Veteran for a VA examination 
to obtain a medical opinion regarding the medical probability 
that the Veteran's PTSD, or any other diagnosed psychological 
disability, is attributable to military service.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (a claim for service 
connection for PTSD encompasses a claim for service 
connection for other psychiatric disability no matter how it 
is diagnosed).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records pertinent to psychiatric 
treatment from the Heartland VAMC 
prepared since December 2006, and any 
other medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

2.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences, to include 
contacting the U.S. Army & Joint Services 
Records Research Center, and any other 
appropriate agency that might have 
pertinent unit histories.  A search 
should encompass at least those periods 
identified by the Veteran in his July 
2009 statement.  The search should at 
least attempt to verify the Veteran's 
claimed duties with the 372nd 
Transportation Company in Long Binh, 
Vietnam, and whether his unit was the 
subject of any rocket or artillery attack 
from July to September 1969, whether his 
unit was in the proximity of a tanker 
explosion in about February 1970, and 
whether an ammunition dump blew up near 
his unit in about January or February 
1970.  Any additional action necessary 
for independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted agency, should be accomplished.  
If the search for corroborating 
information leads to negative results, 
this should be documented in the claims 
file.

3.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a psychological 
disability, including PTSD according to 
the DSM-IV standards.  The examiner 
should then discuss the etiology and the 
onset of any diagnosed disability.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed psychiatric disability is 
related to the Veteran's period of active 
military service.  If the Veteran is 
diagnosed with PTSD according to the DSM-
IV standards, the examiner should relate 
the 


Veteran's PTSD to specific in-service 
stressors including, but not limited to, 
the stressors catalogued in this remand.  
The bases for the opinions provided 
should be explained in detail.  (The 
Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a psychiatric disability, 
including PTSD.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


